The EU strategy for relations with Latin America (debate)
The next item is the report by Mr Salafranca Sánchez-Neyra, on behalf of the Committee on Foreign Affairs, on the EU strategy for relations with Latin America.
Madam President, High Representative, I would like to say that the report, as adopted by the committee, on the one hand, acknowledges the efforts made by the Spanish Presidency of the European Union - which I do not see in this Chamber, which surprises me given that we are talking about a Latin American matter - and, on the other hand, welcomes the Commission communication entitled 'The European Union and Latin America: Global Players in Partnership'. I think it is difficult to find two regions that have more in common in terms of values and interests than Europe and Latin America.
The figures, Madam President, are very well known: together, they have more than a billion citizens, account for more than 25% of global gross domestic product and, along with the Caribbean countries, include almost one third of the countries that make up the United Nations.
It is also well known, although the figures show a slight decline, that the European Union is the main donor of development aid, the main investor in the region and the second largest trading partner in Latin America, and the largest in Mercosur and Chile.
However, more importantly than the figures, we consider Latin America to be more than a market for Europe, and we therefore share a whole series of principles and values, which are pluralist and representative democracy, respect for human rights and fundamental freedoms, freedom of expression, the constitutional state, the rule of law, respect for due process and the rejection of all forms of dictatorship and authoritarian rule.
This summit, Mrs Ashton, comes at a very remarkable time in the calendar for the European Union and Latin America. It is a remarkable time for the European Union, because having gone through the reform process, with the entry into force of the Treaty of Lisbon, we are a little engrossed in overcoming and contemplating our own problems, with the economic and monetary crisis. We have seen that, for the first time, the International Monetary Fund is not having to rescue a Latin American country, but a European Member State that is part of the Monetary Union.
When we look at the European Union's growth rates for last year, we see that, on average, we had a negative growth of 5%, while Latin America had a negative growth of 1.8%. When we look at the forecasts for growth for next year, we see that the European Union is expected to have an average growth of 0.7%, and Latin America of 5%. This means that the next summit is not going to be a North-South summit, like the previous summits, but a summit between equals. In that respect, I think that we should look back, if only briefly, and feel satisfied at what has been achieved in the last few years.
It is clear, however, that a great deal still remains to be done. In that respect, Mrs Ashton, between 2000 and 2010, the European Union concluded association agreements with Mexico and Chile, but the United States concluded agreements with the whole of Central America, with Colombia and Peru, and also with various Mercosur countries. We therefore need to make up for lost time quickly, and in some way seek strategic partnerships with Mexico and Chile, apply the future developments clause in these agreements, and conclude the agreements with Central America, where we need to introduce greater measures of generosity. At the same time, Parliament welcomes the initiatives that you have put forward to establish the Europe-Latin America Foundation and also the financial investment facility.
This summit is not, however, just another summit, Mrs Ashton. At this one, a very clear issue is going to be at stake. If we continue to lose our share of trade with the region, which has declined from 25% to just over 15% because of countries such as China, we are going to become irrelevant. Therefore, in line with the Spanish Presidency, I ask you, as High Representative and a Vice-President of the Commission, to send out a clear and very definite message regarding the commitment of this new Europe that we are building towards our old friends in Latin America.
Vice-President of the Commission and High Representative of the Union for Foreign Affairs and Security Policy. - Madam President, Honourable Members, I am pleased to be back at the European Parliament and I am looking forward very much to this debate on relations with Latin America.
I would like to begin by thanking Mr Salafranca for his excellent report. I think it illustrates very well the convergence of views between our two institutions on the importance of - and, as he has rightly said, the prospects for - the European Union's partnership in this region. I welcome very much the commitment of Parliament to strengthen relations with Latin America, including through the interparliamentary dialogues. Our joint efforts are central to developing a consistent policy and a strong presence in the region. I agree that the upcoming summit is a good opportunity to reiterate our commitment to the region and our determination to deepen the partnership.
As the report rightly points out, the partnership has been a success. Today, the EU is Latin America's second-largest trading partner and the biggest investor in the region. We are expanding our cooperation beyond economic issues to cover key strategic issues - climate change, non-proliferation, tackling drugs, the promotion of peace and security worldwide.
With this in mind, the Commission last year set out its strategy for Latin America in the communication called 'The European Union and Latin America: Global Players in Partnership'. Our main conclusions were to step up the regional dialogue and support regional integration, to strengthen bilateral relationships - taking into account the diversity of the region - and to adapt cooperation programmes to make them focused and results-oriented.
I am pleased we have taken a number of initiatives since then. We have worked very closely with Brazil and Mexico on Strategic Partnerships and with Chile on the Association for Development and Innovation. With Peru and Colombia, we have completed negotiations on a multi-party trade agreement and we expect to complete negotiations for an association agreement with Central America in the near future and are working to resume negotiations with Mercosur. We have intensified our policy dialogues on a range of issues - sustainable development, migration and the fight against illicit drugs. These are important negotiations and dialogues. They strengthen our relationship.
There is also much that we can do in practice on regional integration. It is very important that the combined weight of the EU and Latin America is able to focus on priority areas. With regard to the summit, I agree very much that this is an important occasion. We want to have an action plan that covers cooperation on key issues - science, technology and innovation, environment, climate change and so on. Secondly, we want to acknowledge the progress that has been made with the various subregions and strengthen bilateral partnerships. Thirdly, as Mr Salafranca said, we want to launch the Investment Fund and to establish the EU-Latin America and Caribbean Foundation. We are working hard to strengthen those relationships between the European Union and Latin America in what is, of course, a fast-changing world and where we can maximise the potential that we have.
I am very keen to hear views from Members of this House and to respond to any questions.
Madam President, ladies and gentlemen, against a backdrop of financial, social and environmental crisis, the European Union has a role to play, a role of cooperation for development, ahead of the Madrid Summit.
As the official champion of human rights and development aid, it must take up its many challenges in Latin America. Let us remember that the EU is the biggest donor, having pledged nearly EUR 3 billion in 10 years. The Committee on Development is delighted by the Commission's pledge to ensure that the Millennium Development Goals are respected, especially with regard to education.
I am also delighted to find in the Committee on Foreign Affairs' report recognition of feminicide and the prioritising of the fight against climate change.
All the same, I regret the absence of concrete measures and of a genuine development strategy. After Copenhagen, the Committee on Development had called on the EU to take notice of innovative projects in Latin America, such as those presented at the Cochabamba Summit this week or the Yasuni ITT project in Ecuador.
Respect for the political, social, environmental and cultural rights of indigenous populations must be at the heart of our transatlantic relations. We have also emphasised observance of the ILO conventions that are flouted in Colombia. The minimum environmental and social standards must be respected.
Finally, we regret the absence of any reference to public services, water and health in the Committee on Foreign Affairs' report. Personally, I do not believe in the proliferation of study organisations with a ridiculous budget that do not allow for genuine dialogue with civil society. I do not believe in the usefulness of creating more budget headings that cut into the development aid lines for the sake of unclear objectives. I do not believe in any agreement of which the priority might not be respect for human rights and the environment.
The aim of the EU-Latin American partnership is not just to protect commercial profits. The free trade agreements with Peru and Colombia are a very poor counterexample. Our duty is to encourage regional integration and to oppose any signed agreement that would weaken such integration.
It is our responsibility to defend, above all, human rights and respect for the environment in all our external relations.
Madam President, High Representative, ladies and gentlemen, I firmly believe that we must see Latin America as a hugely important trade partner.
We believe that negotiations should be reopened for the agreement between the European Union and Mercosur, which affects 700 million people and will be the most ambitious bi-regional agreement in the world.
We also believe that negotiations concerning the agreement between the European Union and Central America should be concluded before the Madrid Summit, which is to be held in May.
We also need to develop the association agreements with Mexico and Chile, which have been a real success. We must therefore express our satisfaction at the conclusion of the free trade agreement with Colombia, which is going to be very beneficial both to Europe and to the Latin American country.
We believe that Parliament's job now is to ratify these agreements in due time and to ensure that no country in the Andean Community that wishes to conclude an agreement is excluded.
We, of course, also believe that free trade agreements can and should also be a useful tool for promoting the development of citizens' rights and freedoms.
Lastly, we believe that the path to follow in the future is, on the one hand, to develop the European Union's agreements with the various countries and regional groups and, on the other, to promote inter-regional integration agreements within Latin America itself.
Madam President, Mrs Ashton, first of all, allow me to congratulate Mr Salafranca Sánchez-Neyra on the very successful outcome of his report.
You are aware that the May summit is an excellent opportunity for driving forward relations between the two parties. The Spanish Presidency is to be congratulated on the work it has done in this regard. Nevertheless, I think that what is important is for the relationship to continue to be promoted and strengthened after that Presidency has ended. You have a great deal to do in this respect, Mrs Ashton, because there is no other region in the world that has a greater historical, cultural and institutional affinity with Europe than Latin America. There is all the more reason to promote the relationship if we consider that, due to the desire of the Latin American people themselves, but also due to Europe's consistent support of democratic institutions, those institutions have achieved a high level of consolidation.
This report, to which I think I can say my group made a satisfactory contribution, is a good message to send to the May summit in Madrid, and I hope that it will contribute to the results of that summit, and help highlight the fact that it is essential to move forward in the strategic relationship between the European Union and Latin America and the Caribbean.
We, of course, support the adoption of the Latin America Investment Facility and the creation of the Europe-Latin America and Caribbean Foundation with a view to the summit.
In addition, although we are aware of the difficulties experienced in recent years, we hope that the Madrid Summit can give a definitive boost to the negotiations with Mercosur.
We also welcome the significant step forward of concluding the negotiations on the multi-party agreement with Peru and Colombia, and we trust that, when the time comes, a good, intelligent formula can be shaped that will allow for the desired incorporation of Ecuador, and that we will also leave the doors open, always open, to Bolivia.
Finally, how can we not celebrate the more than probable and welcome conclusion of the agreement with Central America, and the now accepted incorporation of Panama into that agreement and into those negotiations?
I will conclude, Madam President, by saying that of course, all of this must be considered within the framework of what the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament considers to be the basic socio-political philosophy in this area. That means supporting the various integration processes in Latin America, demanding respect for human rights and taking an inclusive, development approach, while always committing to keeping dialogue channels open despite any difficulties that might arise and to deepening our links with our strategic partners in order to achieve progress on these objectives.
on behalf of the ALDE Group. - (BG) Madam President, Mrs Ashton, ladies and gentlemen, I first of all wish to express my delight at the huge contribution made by Mr Salafranca to the development of relations between the European Union and Latin America and at the exceptional role he has played in compiling this report. The strategic partnership between the European Union and Latin America for the period up to 2015 will develop against the backdrop of 'Agenda 2020', the global agreement drafted to combat climate change and promote our aspirations for creating a green, environmentally friendly economy. This is why I want to stress that Latin America is a strategic partner with which Europe must extend its economic and cultural influence even further. Particularly during the current global financial crisis, this partnership can be of paramount importance and open up greater opportunities for commercial, scientific and technological exchanges, enabling us to emerge from this crisis in stronger, more stable positions.
Madam President, I would like to speak in Spanish, at least for the first part of my speech.
I would also like to acknowledge the process that has taken place in the negotiations since Mr Salafranca Sánchez-Neyra's report was first tabled and what we have achieved now. I think it has been a good process, as you have accepted several of our positions, although I must say that obviously, if the report were written by the Group of the Greens/European Free Alliance, it would be different, but that is the way things go in Parliament.
You said, Mr Salafranca, that you wanted to see the relationship between the European Union and Latin America as a relationship between equals, and I must say that I like this idea, but the problem is establishing who these equals are: are they the governments, which are also different, or are they the people, who are asking for more information, or for more rights - as in the case of women - or for poverty to be tackled?
That is something that needs to be defined, and which I think is still somewhat missing from this report. I do, however, admit that we have succeeded in some aspects. I am also happy that the Verts/ALE Group has succeeded in including the cultural rights of indigenous peoples, a proposal that came from the Committee on Development. The issue of feminicides, a very serious aspect of violence against women, has also been included, as has the ruling of the Inter-American Court of Human Rights. I think that these are major steps forward. There is also climate change, which does affect the populations on both continents equally, for example, with what is happening with the glaciers.
On one aspect, there is a difference between what the Verts/ALE Group wanted and what other groups wanted, which is that we are not in favour of continuing with the association agreements as we have done so far. We would prefer to have an agreement with the whole of the Andean Community, a broad agreement, and not only an agreement with Colombia and Peru.
I would like to end with a specific question to Mrs Ashton:
I will continue in English. This is a concrete question to you, High Representative, and one that unfortunately we were not able to include in the report. Will you speak out against mega-projects like the dam at Del Monte on the River Shingu in Brazil, which is being planned at the moment, and which will destroy swathes of living space for the indigenous peoples and is also not the best solution in terms of energy consumption?
There is a protest under way in Brazil, in which hundreds of civil society organisations are participating. There are also legal proceedings under way in Brazil. I would like to know from you what the Commission, and what you as High Representative, are doing in order to preserve the environment in the Amazon area for the peoples living there, and for all of us on this planet.
on behalf of the ECR Group. - Madam President, High Representative, I congratulate Mr Salafranca Sánchez-Neyra on an excellent report on the EU's strategic relationship and partnership with Latin America.
After the 2004 enlargement to central and eastern European countries, the EU has understandably refocused the CFSP towards the east, i.e. Russia, Central Asia and China, but nevertheless, trade between Latin America and the EU continues to grow rapidly. So this largely democratic region with whom we have much in common must not be forgotten.
Later this year, Brazil will mark another stage in its emergence as a world economic and political giant when the country holds a presidential election and President da Silva steps down after his maximum two terms. Brazil, along with Mexico, is now designated as an EU strategic partner. Colombia is also a promising example of how democracy can truly flourish in Latin America and it is now negotiating an FTA with the EU. It, too, will hold a presidential election and its people will undoubtedly miss the visionary leadership of Álvaro Uribe.
In contrast, Venezuela is led by a populist demagogue, Hugo Chávez, who has shown scant regard for democracy and freedom of expression. Bolivia and Ecuador have also shown worrying signs of following the disreputable example of Chávez and Castro's Cuba.
Finally, it is deeply regrettable that President Kirchner in Argentina has chosen to divert attention away from domestic politics and her poor performance as president by employing bellicose language over the Falkland Islands, whose inhabitants wish to remain British.
With regard to Mr Salafranca's valuable report on the EU strategy for relations with Latin America, I would like to request that the Council and the Commission, who are both now represented in the person of Baroness Ashton, take urgent action on three issues.
My first point is that we need to demand the full cooperation of the Latin American countries, in particular, of Brazil, as rotating members of the Security Council, in all international attempts to bring the conflict with Iran over nuclear arms to a peaceful resolution. So, we need genuine cooperation and support in that.
My second point is that we need to demand the full cooperation of the Latin American countries in the continued fight against Islamic terrorist networks. This applies, in particular, to Venezuela, because Hezbollah is not exactly just sitting there minding its own business, and neither is Iran.
My third point is that we need to demand the full cooperation of the Latin American countries in the fight against the global evil of anti-Semitism. Again, one person causing great concern in this respect is President Chávez of Venezuela, but unfortunately, he is not the only one. Recently, the Stephen Roth Institute published a report which highlights several somewhat unpleasant aspects of this issue.
Finally, last week, the European press maintained a voluble silence as regards China's growing influence in Latin America. Does this mean the European Union will, on occasions, be caught in the middle between these two strategic partners of Brussels?
(FR) Madam President, Mr Salafranca Sánchez-Neyra's report contains many interesting things. It is very comprehensive. Europe cannot turn away from relations with a unit which, as Recital J of the report recalls, consists of 600 million people, accounts for 10% of world GDP and to which we are connected by special historical ties, especially with regard to the Latin countries of Spain, Portugal and Italy, many of whose citizens went to live in Argentina, and even France, which still has a presence in Guyana.
However, I regret that the report does not tackle two essential issues more directly.
Firstly, there is the issue of globalisation, free trade imposed across the world, and the international division of labour, which is wrongly presented as a panacea and which poses extremely serious economic and social problems, not only in Europe, but also in Latin America.
Secondly, the other problem is that of independence from Big Brother, in other words, the US big brother. We are not its enemy but even so, we must remember, after all, that the Monroe doctrine, the professed aim of which at the time was to prevent any recolonisation of Latin America by Europe, was turned into a de facto protectorate, the effects of which we saw a few years ago, above all, in terms of the brutality of the intervention in Panama.
Therefore, I agree that we should deal with issues such as drug production, but it is not our job to dictate the law, reason, justice or equality between men and women to the peoples of Latin America.
We believe that we should devote ourselves to those issues that are strictly essential.
(ES) I would first of all like to congratulate Mr Salafranca Sánchez-Neyra on his excellent work on this report.
(RO) The European Parliament is currently sending out a clear message about strengthening relations between the European Union and Latin America, all the more so as the EU-Latin America Summit is going to take place in one month. At the same time, these relations between the EU and Latin America are one of the priorities of the Spanish Presidency. However, I believe that there is a great deal of untapped potential for boosting trade between both regions.
This is why the European Union must provide resources for promoting European products on the Latin American market. In this regard, some Romanian products already have a market outlet in Latin America. Our national car, the Dacia, is one example I can give of this. Romania has a long tradition of good cooperation with Latin America, as our Latin heritage is a valuable asset we have in common.
I would like to emphasise that I welcome the new tri-partite approach mentioned by the rapporteur, involving the participation of the European Union, Latin America and the US. At the same time, we must take into account cooperation projects which will consolidate the IMF's legal status and equal access to education and the workforce.
Finally, Mr Salafranca's report and the Madrid Summit must lay the foundations for the long-term development of the strategic partnership between the EU and Latin America.
(ES) Madam President, I, too, would like to congratulate Mr Salafranca Sánchez-Neyra. I think that this is a very important report.
I would like to say, ladies and gentlemen, that there are millions of reasons why we should consider Latin America to be a very important continent for Europe: there are millions of Europeans living in Latin America, and there are millions of Latin Americans who have come to our countries, to Europe, and have found refuge and asylum in France, Germany, Sweden and Spain from the suffering of their people.
Ladies and gentlemen, Latin America is very important for the European Union, which is why I am very pleased that in the next few months, perhaps largely as a result of the work done by Mrs Ashton and also the Spanish Presidency, it might be possible to conclude four major and very important agreements, with Colombia, Peru, Mercosur and Central America. This is going to be extremely important for the European Union and, above all, for Latin America.
However, ladies and gentlemen, we need to help Latin America. Its countries have weak state machinery, with public services that are still very weak because they have very low tax ratios, they have democracies that are still very flawed, and there are problems with human rights. We need to help the Latin American people. We always need to keep this vision in mind.
I would like to give you two messages, Mrs Ashton, or two recommendations, which I think are very important. In order to work in Latin America, we also need to have the support of European enterprises. Our external policy needs to be conducted with a very strong economic presence of our major companies in Latin America, which can do a great deal for the development of those countries with a culture of social responsibility and with a commitment to their development.
Finally, we need to form a global alliance with Latin America in order to work together in the world, on world governance. Let us join together with them so that we can be stronger.
(DE) Madam President, Baroness Ashton, Mr Salafranca, as a member of the Euro-Latin American Parliamentary Assembly, I am very pleased about your report, because it is really important for us to continue to strengthen the relationship between the European Union and Latin America.
We have made a great deal of progress since 1999. Latin America has a population of 600 million and almost 600 million people also live here in the European Union. We have similar values and human rights and we are also linked by the desire for democracy and peace. However, the actual conditions in the two continents are very different. In a partnership, it is important to ensure wherever possible that both partners are equally powerful and that is not yet the case.
There are many problems in Latin America, including illiteracy, but also a lack of infrastructure, a general lack of education, democratic deficits and violations of human rights. Fortunately, we do not have as many problems. Many people there make a living from the drugs trade and this, of course, is something that must change. As a major trading partner with an active involvement in development aid, it is our job to ensure that Latin America receives further help with its democratisation processes. I would like to see the partnership leading to people in Latin America living in peace in the same way that we do in the European Union and allowing them to also learn and benefit from one another as we do.
This is why I very much like the idea of a Euro-Latin American Charter for Peace and Security and a Europe-Latin America Foundation. I believe that this would deepen the partnership even further and really help us to make more progress.
(CS) My fellow Member, Mr Salafranca Sánchez-Neyra, mentioned at the outset here that Europe and Latin America share very similar values. There is nevertheless one exception.
In March, we discussed here the situation in Cuba. When negotiating EU strategy concerning relations with Latin America, Cuba, as a significant player in this region, must not be overlooked. Cuba's Stalinist regime, with its totalitarian ways, is attempting to damage relations between the EU and this region as a whole. However, the region does not deserve this. Latin America is a significant partner for the EU, even without the Cuban regime. The EU's partner on the Cuban side should not be the current Castro regime, but the movers of change and the democratic opposition. I have the greatest respect for all the opponents of Cuba's communist dictatorship, and I would like to thank Cardinal Jaime Ortega for the brave words he delivered - yesterday, I believe - to the regime.
I am of the opinion that democracy, the observance of human rights and freedoms, freedom of expression, the rule of law, the legal state and the rejection of any form of dictatorship or authoritarianism not only form the foundation of the bi-regional strategic partnership, but are also an essential prerequisite for it.
Madam President, at the beginning of the debate, Baroness Ashton kindly said that she would respond to any question. Baroness, I would urge you please to answer my following question.
Proposals documented by the Committee on Foreign Affairs include negotiations for the establishment of a Euro-Latin American Charter for Peace and Security, based upon the UN Charter.
Whose interest do you support in relation to Argentina formally asking the United Nations Secretary, Ban Ki-moon, to question British sovereignty over the Falkland Islands?
The Argentine Foreign Minister, Jorge Taiana, has asked the UN to help stop further unilateral acts by the UK in relation to oil drilling in the area.
A recent summit of Latin American and Caribbean leaders saw unanimous support from all 32 countries for Argentine claims to the Falkland Islands.
Do you agree that, underpinned by the principle of self-determination in the UN Charter, Britain should maintain sovereignty of the islands, and will you be supporting her interests in accordance with international law? I would like an answer please.
(DE) Madam President, ladies and gentlemen, a biregional strategic partnership has been in place between the European Union and Latin America since 1999. The basic principles of this partnership include respect for human rights and fundamental freedoms, together with the right to education. However, it is a fact that these principles are often violated. In addition, around 42 million people in Latin America are illiterate. The European Union is both the main investor in Latin America and an important trading partner.
Finally, I would like to say that the fact that women are socially disadvantaged and that discrimination against the indigenous peoples continues, to highlight just two of the problem areas, is in violation of universal human rights. There is still work to be done in this area and improvements still need to be made.
(EL) Madam President, I wish to congratulate Mr Salafranca on his highly integrated and substantiated report. I also agree with the Vice-President of the European Commission and High Representative on the importance which she attaches to these efforts to forge a closer partnership.
It is a fact that there have been developments in Latin America over the last twenty years and it is true that what worried us during the 1980s, namely the numerous dictatorships, has been wiped out. However, the drug trade, money laundering, terrorism and the huge problems caused by poverty, insecurity and unemployment in the region have not been wiped out.
We therefore call, with the help of the European Parliament and Lady Ashton, for particular importance to be attached to sectors relating to education and culture. The countries of Latin America are the only countries which we can say are so closely linked - more than other third countries - to Europe on matters relating to history, education and culture, and I think that particular emphasis should be placed on these sectors.
Mr Salafranca's report includes an integrated programme and proposes the creation of a foundation, which is also hugely important to the European Parliament, and, of course, it calls for a new and stronger role for the European Parliament in relations with these countries. I think that this is what we should retain from today's report.
(NL) Madam President, in recent months, Latin America has increasingly been taking on a more clear and concrete importance in the eyes of the European Union, after years of receiving too little attention from the EU. The European Commission brought out a communication positing both regions of Latin America as global players and partners, and negotiations on association agreements are now well under way. I cannot help but stress the strategic importance of good relations with Latin America. What I particularly have in mind here is the ongoing negotiations for an association agreement with Central America, the latest round of which kicked off yesterday. The objective is to dot the final i's and to wrap up the negotiations.
Although, in essence, I would welcome an association agreement with Latin America, I cannot stress enough that respect for human rights is of the greatest importance here. This agreement should contribute to the improvement of the human rights situation in Central America and it must be a constant incentive to these countries to respect human rights. This agreement should contribute to the improvement of the human rights situation in Central America and it must be a constant incentive to these countries to respect human rights. We are not just entering a trade agreement here, but also forging a connection with each other through the medium of political dialogues and cooperation.
The association agreement is important for Central America. The region is characterised by a high level of poverty and this agreement must contribute to the economic progress of the people there. During the negotiations, the EU must not therefore shut its eyes to the fact that Europe and Central America are not equal partners in the agreement. The agreement must take sufficient account of the unequal starting points of the two regions and the asymmetry in the agreement is therefore very important. In brief, this must be a balanced agreement and one that does not just bring benefits to Europe and major companies established in Central America. No, above all, it must improve the situation of ordinary citizens and small businesses.
To conclude, we have chosen a region-by-region approach and I would stress that we must bring things to a conclusion in that fashion, so that no single country falls behind its neighbours.
(GA) Madam President, I welcome this report and I commend the rapporteur on his excellent work. I would like to draw attention to trade affairs between the European Union and Latin America.
It must be ensured that trade affairs are discussed on a level playing field. European farmers and producers must adhere to many rules and they produce high quality food and goods. These high standards result in higher production costs for European farmers and producers and these can be disadvantageous in the market due to the importation of products of lower quality and at lower cost.
It is not just for the benefit of European producers that we should look at this issue. The European Union has done excellent work as regards protecting and strengthening consumer rights and health. We are obliged to ensure that goods and products that are imported into Europe do not compromise these rights and do not endanger the health of European consumers.
(The President cut off the speaker)
(PL) Madam President, I will try actually to keep to one minute. Perhaps Francis Fukuyama was wrong when he said that liberal democracy is the end of history, but he was surely right in his assertion that liberal democracy is the best thing which can happen to people. If only everyone really did live in such conditions.
Unfortunately, democracy has been substituted in Latin America by populism, and capitalism by socialism, or economic populism. In view of this I would like to address Mrs Ashton - Commissioner, I have an enormous request, that our experience, the money of European taxpayers and our know-how be directed, above all, to those countries which are on the road of democracy and are building a free-market economy, and not to those countries which are building populist dictatorships.
(RO) The strategy for promoting relations with Latin America has proved to be invaluable between the time of its launch and now. This strategic partnership has added further consistency to relations between our regions and facilitated the funding of projects and programmes in excess of EUR 3 billion during the last 10 years.
Fortunately, countries in the Latin American region have been more successful so far in weathering the economic and financial crisis than certain developed countries. However, the poverty level continues to remain extremely high or is even increasing among the disadvantaged section of the population due to the chronic nature of social polarisation and the political and institutional dysfunction in the region. In Bolivia, for example, approximately 60% of the population live below the poverty line. The figures reported for the proportion of the population living below the poverty line in Brazil and Argentina are 26% and 13.9% respectively. This is why I strongly support the need for development aid to be focused on creating the institutional facilities in these countries, with the aim of levelling out the social disparities.
It is important for Mr Salafranca's report to promote the increase in dialogue in order to identify the methods for achieving the Millennium Development Goals. However, I believe that it is vital for us to ensure that this strategy considers including civil society and non-governmental organisations in this dialogue and in the actions involved in implementing the strategy's objectives.
Madam President, as a member of EuroLat, I commend the Spanish Presidency and Mr Salafranca for emphasising the importance of our relations with Latin America.
Climate change and global warming should remain a priority on the political agenda between the EU and the countries of Latin America and the Caribbean and a commitment to Copenhagen targets should be reinforced.
Furthermore, energy and energy-supply dialogue should be boosted to combat climate change and to aid sustainable energy consumption.
But we have much to exchange, not only in trade but in culture and education, and the ultimate aim is that our trade relationship with Latin America is boosted by increased innovation on both sides and improved education and I would like to emphasise the need to further enhance and promote Erasmus to Latin American participants and the fantastic opportunities that it can offer personally, professionally and for future contacts and improved trade relationships between the EU and Latin America.
(SK) I welcome the strengthening of relations between the EU and Latin America, which is one of the priorities of the Spanish Presidency, since it benefits both sides and can bring advantages for the Member States of the EU and the countries of Latin America.
Latin America has enormous human potential, with more than 600 million people, as well as natural resources and a 10% share of global GDP.
The EU, as the main provider of development aid, the main investor and the second largest trading partner for Latin America, should systematically consolidate its position in the region.
Fully functional regional cooperation based on common values, such as democracy, the rule of law and the defence of human rights, for example, will require targeted improvement of the current mechanisms of the bi-regional partnership. I will also be promoting such an approach during the forthcoming plenary of the EuroLat assembly in Seville in May.
(ES) Madam President, I would also like to take the opportunity of this debate to highlight a subject of great concern, a situation that we became aware of just a few days ago that relates to Colombia.
It has been discovered that the Colombian state security services are directly implicated in persecution, creating false witness statements and criminalising members of the opposition.
We learned this first hand from Senator Piedad Córdoba. It is part of the dossier that the Colombian security services are preparing in her case. We were informed that the Colombian Government or, in any event, that body, is seeking to artificially create links between her and guerrilla groups, namely the FARC. Moreover, even more seriously - and this is a direct question to Mrs Ashton - the operation called 'Operation Europe' refers to the explicit intention to pursue, clearly attack and discredit the human rights authorities in Europe, including the European Parliament Subcommittee on Human Rights.
I think this is serious, very serious, and demands an explanation by the Colombian Government. I believe it is highly relevant in the context of this report for us to discover exactly what is correct and to find out whether the Colombian authorities are actually planning to do anything about it.
(DE) Mr President, after more than 300 years of colonial rule and after the continent became an arena for the cold war, Latin America has now become one of the world's emerging regions. The fact that the Russian president Mr Medvedev has visited Central and South America is a clear indication of the fact that he is attempting to strengthen Russia's economic relationship with South America. It also shows that the EU is on the right track in improving its relationships with this continent, which has a larger population than the EU-27.
However, this is not just about starting negotiations with the Mercosur trading bloc. It also involves all the smaller countries which do not belong to this economic region or to the Andean Community. The EU is not only the main investor or the most important or second most important trading partner; it is also the biggest donor of development aid. From a financial perspective, we already play a major role and, in my opinion, we must make use of this pole position to develop the relationship between Europe and Latin America.
(IT) Mr President, ladies and gentlemen, the European Union and Latin America developed a strategic partnership some time ago with the aim of achieving an effective partnership between the two regions.
I would remind you that bilateral summits have been held regularly since 1999, and this year will be no exception. In fact, another EU-Latin America meeting is scheduled for next May in Madrid.
It is thus with pleasure and a strong spirit of supportiveness that I speak today in the Chamber in favour of the report by Mr Salafranca Sánchez-Neyra. I agree with the compliments and the congratulations that all, or most, of the speakers have expressed; congratulations that are absolutely shared and justified. The report, in fact, aims to consolidate the already strong political, historical, cultural and economic links that exist between the two regions, and I therefore see the foundation initiative as appropriate and completely relevant to the present.
As a member of the Committee on Agriculture and Rural Development, I am keen to emphasise this specific aspect of the economy, and to quote some figures that show that this is a rapidly expanding area of primary interest, accounting for 600 million consumers, and producing essential raw materials.
The prices of raw agricultural materials in Latin America have recently benefited from slight atmospheric disturbances, which have led to a constant and plentiful supply in many of the producing countries of the area, and to the general return of many investors. Moreover, I would remind you that the European Union is the primary investor in Latin America and the primary donor of development aid, with an expected investment of EUR 3 billion for the period 2007-2013.
As my final and closing remark, Mr President, I would like to mention the topic of climate change - which was also recently addressed in the relevant committees, with the approval of important reports - to look again at a part of this resolution that has my full support.
I therefore call for discussions and cooperation with Latin America on the fight against climate change, so that the Copenhagen objectives can be achieved more quickly. Cooperation with the largest developing countries is essential if Europe is to achieve the climate goals it has set itself.
Mr President, may I just say that I would like to add my compliments on the work that has been done and the comments that have already been made.
However, there still remain, as some people perhaps point out, some difficult questions on the issue of Colombia and its human rights record. In the absence of one or two of my colleagues, including Richard Howitt, who cannot be here because of the volcanoes, I must refer to what he has pointed out: that there have been particular problems affecting trade unionists in Colombia. I would like to ask the Commissioner and others to reflect on this in any strategy and involvement we have across this continent.
High Representative of the Union for Foreign Affairs and Security Policy and Vice-President of the Commission. - Mr President, I would like to begin - as honourable Members have done - by again congratulating Mr Salafranca for the excellent report and also - as he has done and as others have done - to thank the Spanish Presidency for the work that they, too, have undertaken in not only pulling together the work for the summit but all of the work that they have done to support the initiatives that have been undertaken.
The forthcoming summit is an important one. It enables us to reinforce that relationship that honourable Members have talked about. We will also be holding a Foreign Ministers' meeting alongside the summit, which is particularly important to me. I hope we will be able to use that occasion to deepen the relationship with a number of states who will be present at the time.
A number of honourable Members also talked about the importance of trade and the role of European businesses, with which I am in complete agreement. We are the biggest investor in that region. I was particularly pleased that colleagues talked about the role of innovation, which I think is especially important too. Of course, a huge emphasis, as I would expect, was placed on human rights - the importance of making sure that is clearly part of all the dynamic relationships that we have and encompasses our work.
Honourable Members talked about the particular point made in the report about feminicide and, of course, indigenous people. The Commission has always defended the rights of indigenous people and will continue to monitor the projects that were being described.
On Colombia in particular, I am very well aware of the views, not only within this House but, of course, with the European TUC and the international TUC, with which I have had links in my previous role. We are continuing to follow the situation very closely. We have taken note of the significant progress that has been made. Within the trade agreement, colleagues will see the importance of the robust human rights clause and the commitments that are made within that agreement, which I hope - as we monitor those - will actually go some way to alleviating the concerns, but certainly will be part of our continuing relationship with Colombia.
I also agree about the importance of the role that we play with these countries in broader international questions. Brazil and Iran were specific examples given. I have been in discussion with Celso Amorim, the Foreign Minister of Brazil, precisely on that question and we continue to stay in touch about its importance.
The Falklands Islands were raised. Member States have ratified the UN Convention on the Law of the Sea. The Falkland Islands is an associated territory to the Union and the rule of law would apply.
Climate change is also a very important issue. We should remember that we have a key dialogue with this region. Finally, I was also very pleased that Erasmus and the importance of educational programmes in that context were mentioned.
To end - again, my congratulations go to Mr Salafranca.
Mr President, I would like to thank all my fellow Members for their speeches.
I would like to say to you, Mrs Ashton, that the fundamental element that will ensure that these relations move forward in the coming years will be the mobilisation of political will. Political reasons were behind the ministerial dialogue in San José in 1985; political reasons were behind the institutionalisation of the dialogue with the Rio Group in 1990; and political reasons were behind going over and above this in the summits mechanism.
I would like to respond to Mr Kožušník by saying that we are indeed a community of values, and I would like to point out that in the last part-session, we adopted an important resolution on Cuba in which we called for the immediate and unconditional release of political prisoners. I would like to take this opportunity to ask Mrs Ashton to intercede on behalf of a dissident, Marta Beatriz Roque, who is on conditional release and is ill. She has just obtained Spanish nationality in a case promoted by a former MEP, Fernando Fernández Martín, so that she can come to Spain to be treated.
However, we need to move from words to actions, and this is shown in the association agreements. I think, Mrs Ashton, that you have negotiated the agreements with Colombia and Peru very well. I think that although the human rights situation in Colombia still gives cause for concern, it has improved substantially. The Colombian people are clamouring for peace, and this agreement is definitely deserved. I also sincerely believe that a majority in Parliament is in favour of this agreement.
Mrs Ashton, we need to give the Central Americans some room to breathe in the negotiations. We represent 25% of their exports, and they represent 2% of ours. We need to be generous and, as you said, we need to re-launch the agreement with Mercosur.
To conclude, Mr President, I think that on the one hand, the European Union is in decline, in economic terms, and on the other, it is strengthened by the presence of the High Representative.
Therefore, we need her to make a significant effort to demonstrate our political will at the Madrid Summit and to continue keeping relations with Latin America high on the European Union's agenda.
The debate is closed.
The vote will take place during the first part-session in May.
Written statements (Rule 149)
The European Union is Latin America's number one trading partner and the second largest trading partner in the case of Mercosur and Chile. European Union Member States also provide the largest source of direct investment in Latin America. However, relations between the European Union and Latin America go further than the commercial aspect as they include historical, institutional and cultural elements as well.
In this context, I believe that a trade agreement involving closer cooperation with Latin America needs to be drawn up. In fact, the continuing efforts to sign an association agreement with Mercosur mark the first step in this direction.
The association agreement provides an instrument which would help promote both regions' common economic, social and geopolitical interests. This would also be the first intercontinental association agreement between North and South which would offer an alternative to other less equitable attempts at integration, such as the Free Trade Area of the Americas.
Closer trade cooperation between Latin America and the European Union would facilitate the implementation of economic and social cohesion policies aimed at promoting economic development and prosperity in both regions. I hope that we will see a number of satisfactory conclusions pointing in this direction, presented at the summit to be held between the European Union and Mercosur on 17 May.